Citation Nr: 0916788	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  05-38 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial, extraschedular, compensable rating 
for traumatic arthritis of the left 4th finger with avulsion 
of the long flexor tendon.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from August 1975 to March 
1988.  Further, the record indicates he had additional 
service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, 
established service connection for the left 4th finger, 
evaluated as noncompensable (zero percent disabling).

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in January 2008.  A transcript 
of that hearing has been associated with the Veteran's VA 
claims folder.

In July 2008, the Board, in pertinent part, denied an initial 
compensable rating for the service-connected left 4th finger 
on a schedular basis.  However, the Board remanded the case 
for consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1).  The case has now been returned to 
the Board for further appellate consideration.  As a 
preliminary matter, the Board finds that the remand 
directives have been completed, and, thus, a new remand is 
not required to comply with the holding of Stegall v. West, 
11 Vet. App. 268 (1998).

The Board also remanded the Veteran's claim of entitlement to 
service connection for a left shoulder disorder.  Service 
connection was subsequently established for arthritis of the 
left shoulder by a December 2008 rating decision.  In view of 
the foregoing, this issue has been resolved and is not on 
appeal before the Board.  See generally Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).

As an additional matter, the Board denied the Veteran's 
claims of entitlement to service connection for disabilities 
of the low back and left ankle.  Nothing in the record 
reflects the Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  
Therefore, those issues are no longer before the Board.

In view of the foregoing, the only issue over which the Board 
currently has jurisdiction is entitlement to an 
extraschedular compensable rating for the service-connected 
left 4th finger.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The Veteran's service-connected traumatic arthritis of 
the left 4th finger with avulsion of the long flexor tendon 
does not present such an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  


CONCLUSION OF LAW

The criteria for consideration of an initial, extraschedular, 
compensable rating for the Veteran's service connected 
traumatic arthritis of the left 4th finger with avulsion of 
the long flexor tendon are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.10 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board notes that this appeal is from the initial rating 
assigned for the left 4th finger after the establishment of 
service connection.  In Dingess v. Nicholson, 19 Vet. App. 
473, 490-91 (2006), the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Board further notes that the Veteran was provided with 
VCAA-compliant notification via letters dated in April 2004, 
August 2008, and October 2008.  In pertinent part, these 
letters, taken together, informed the Veteran of the evidence 
necessary to substantiate his current appellate claim, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and indicated the need for 
the Veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  An 
additional letter dated in December 2007 also notified him of 
the specific information regarding disability rating(s) and 
effective date(s) as mandated by the Court's holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board observes that the Court recently issued a decision 
in the case of Vazquez-Flores v. Peake, 22. Vet. App. 37 
(2008), regarding the information that must be provided to a 
claimant in the context of an increased rating claim.  As 
this case does not apply to initial rating cases, further 
discussion of its provisions is not required. 

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All relevant records pertaining to 
his left 4th finger are in the claims folder.  The Veteran 
has had the opportunity to present evidence and argument in 
support of this claim, to include at the January 2008 Board 
hearing.  Nothing reflects he has indicated the existence of 
any relevant evidence that has not been obtained or 
requested.  Moreover, he was accorded VA medical examinations 
regarding this case in July 2004 and September 2008.  
Consequently, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The Board has already determined that the Veteran is not 
entitled to a compensable rating for his service-connected 
left 4th finger disability on a schedular basis.  However, in 
exceptional cases where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In this case, the Veteran contended in his October 2003 
Substantive Appeal that he was a construction worker and "no 
longer able to used (sic) the tools of my trade because of my 
service connected disabilities" referring to his left 4th 
finger.  He also asserted at his January 2008 hearing that 
the painful symptoms associated with this disability impaired 
his ability to effectively grasp objects and manipulate hand 
tools while working in his vocation as a carpenter.  Further, 
he has submitted lay statements in support of this 
contention.  In addition, the September 2008 VA medical 
examination indicates the Veteran does experience significant 
effects on his usual occupation due to the left hand.  
However, the examiner also stated that the majority of this 
disability was due to the trigger fingers, which were not 
related to military service.  In other words, this 
occupational impairment is due to nonservice-connected 
disability of the left hand rather than the service-connected 
traumatic arthritis of the left 4th finger with avulsion of 
the long flexor tendon.  Moreover, the examiner opined that 
once the trigger fingers were treated (injections/surgical 
release) the Veteran should have a relatively normal left 
hand.

In view of the foregoing, the Board finds that the Veteran 
does not experience marked interference with employment due 
to the service-connected left 4th finger.  Further, nothing 
in the record indicates the Veteran has been hospitalized for 
this service-connected disability during the pendency of this 
appeal.  There is also no evidence in the medical and other 
records on file of an exceptional or unusual clinical 
picture, or of any other reason why an extraschedular rating 
should be assigned.  The veteran's disability picture is 
contemplated by the rating schedule.

For these reasons, the Board has determined that referral of 
the case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.  Thus, the Board 
concludes that the preponderance of the evidence is against 
the claim, and it must be denied.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Entitlement to an initial, extraschedular, compensable rating 
for traumatic arthritis of the left 4th finger with avulsion 
of the long flexor tendon is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


